DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filing Date
The effective filing date of the claimed invention is July 20, 2017 since applicants have not filed a certified English translation of their foreign priority document JP 2016/148850.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being obvious over Fujie et al. (US 2018/0327619).
With respect to claim 1, the Fujie et al. (‘619) reference teaches an inkjet printing method comprising a step of directly printing an inkjet ink composition (i.e. coloring composition) containing an aqueous dispersion of a dye polymer having a repeating unit containing a dye structure derived from a dye on a fabric by an inkjet method, wherein the dye can be a xanthene dye.  See paras. 0023-0024, para. 0030, paras, 0121-0124, Compounds R-1-1 to R-1-3 and R-2-1 to R-2-2 on page 22, para. 0340, Table 1; Example 8 and para. 0384.   
Fujie teaches that the dye polymer can be an acrylic polymer or a urethane polymer having a urethane bond.  See para. 0049, para. 0127 and para. 0208.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising a dye polymer with a urethane bond as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with urethane bonds and a xanthene skeleton for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) also disclose the use of a dye polymer with urethane bonds but fail to show an example incorporating it as the dye polymer.
With respect to claims 3 and 20, the Fujie et al. (‘619) reference further teaches that in the case where the dye polymer is a polyurethane, the dye polymer may further 
With respect to claim 4, the method further comprises a heat treatment step.  See para. 0026, paras. 0342-0344 and para. 0384.  
With respect to claim 5, the inkjet ink composition further contains an aqueous organic solvent.  See para. 0028, para. 0208, paras. 0294-0295, paras. 0333-0036, Example 12, paras. 0381-0384 and Example 22, paras. 0385-0386.  A specific example includes an inkjet ink composition comprising a dye polymer of the formula (i.e. dye polymer with acrylic bonds and a xanthene skeleton) 


    PNG
    media_image1.png
    541
    1063
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    731
    1110
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    112
    1043
    media_image3.png
    Greyscale


With respect to claims 6-9 and 19, the Fujie et al. (‘619) reference further teaches that the dye polymer has a repeating unit of the formula (10-1)

    PNG
    media_image4.png
    162
    683
    media_image4.png
    Greyscale

wherein L2 and L3 each independently represent a single bond or a linking group; L4 represents a linking group; and D2 represents a xanthene dye residue of the formulas (M2-1) to (M2-3)

    PNG
    media_image5.png
    765
    736
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    385
    730
    media_image6.png
    Greyscale

See Formulas (M2-1) to (M2-3) on page 16 and paras. 0203-0209.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising a dye polymer with the repeating urethane unit as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with the repeating urethane unit and a xanthene skeleton for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) also disclose the use of a dye polymer with repeating urethane units but fail to show an example incorporating it as the dye polymer.
With respect to claims 10 and 12, the dye polymer can be an acrylic polymer or a urethane polymer having a urethane bond.  See para. 0049, paras. 0061-0062, para. 0081, para. 0127, para. 0208 and paras. 0333-0036.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition (i.e. coloring composition) comprising a dye polymer with a urethane bond as claimed by applicants.  Therefore, it would have 
With respect to claims 13, 14, 17 and 18, the Fujie et al. (‘619) reference further teaches that in the case where the dye polymer is a polyurethane, the dye polymer may further contain an anionic group-containing monomer such as a carboxylic acid monomer (i.e. repeating unit represented applicant’s formula Z).  See para. 0089 and para. 0239.  The inkjet ink composition is preferably used for textile printing.  See para. 0117paras. 0335-0336 and para. 0384.  Furthermore, the inkjet ink composition is loaded into an inkjet cartridge for inkjet printing.  See para. 0095, para. 0338 and para. 0384.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising an aqueous organic solvent and a dye polymer with a urethane bond and further containing a carboxylic acid monomer as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with urethane bonds and a xanthene skeleton and further containing a carboxylic acid monomer for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) also disclose the use of a dye polymer with urethane bonds and further containing a carboxylic acid monomer but fail to show an example incorporating it as the dye polymer.

It is the examiner’s position that the effectively filed date of the above Fujie et al. (‘619) reference is January 26, 2017 (based on the International Filing Date) therefore, this reference does qualify as prior art under 35 USC 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
	Applicants argue against the prior art rejections.
	Applicant’s amendment to the claims overcomes the 102 rejections, and all rejections other than the 103 rejections over Fujie. As such these rejections have been withdrawn, making the arguments against them moot.
	With respect to the argument that the invention of Fujie and the instant invention were commonly owned, this is not persuasive to overcome the rejection as the reference has a priority date more than a year before the priority of the instant invention. This rejection can be overcome by filing a certified copy of the English translation of the priority document.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734